24 F.3d 247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Wayne H.T. KANO;  Patricia Kano, Trustee and Phillip Kau,Trustee, Plaintiffs-Appellants,v.NATIONAL CONSUMER COOPERATIVE BANK, et al.;  Frank L.Torres, Defendants-Appellees,andJack L. Ayers, Jr. and Elsie M. Ayers,Third-party-plaintiffs-Appellees,George R. Madden, Jr., Third-party-defendant-Appellee.
Nos. 92-16754, 92-16897 and 93-17026.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 3, 1993.Decided April 20, 1994.

Before:  POOLE, WIGGINS, and T.G. NELSON, Circuit Judges.

ORDER

1
The stipulation for dismissal of the appeal and cross-appeals filed February 28, 1994, is accepted.  The appeal and cross-appeals are DISMISSED, all parties to bear their own costs.